Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 30-31, in the reply filed on 09/01/2022 is acknowledged. Claims 1-14,18 and 30-33 are pending in the application, claims 10-14,18 and 32-33 are withdrawn.
Claim Interpretation
Claim 7 recites the capillary holder is configured to receive the compliant material sleeve so that when the capillary holder receives the end of the capillary, the inner capillary tubing is also received by the compliant material sleeve¸ it is unclear if this is a limitation of the process of assembly, or indication of a nested relationship. For the purposes of examination, this is interpreted as clarification that the capillary tube is inside the sleeve, which is inside the holder. Alternatively, see MPEP 2114 II. “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 6-9, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buerger (US PG Pub 2015/0198567).
With respect to claim 1, Buerger teaches an adaptor housing for high performance liquid chromatography ([0002]), which can be inserted or screw connected to a socket unit, as part of a separation column or an independent coupling element to which pipe elements or capillary tubes can be connected ([0008], Fig. 1, a connector for providing a fluid connection between a capillary and a fluid conduit), the adaptor with which, for example, pre-column 56, capillary tube 70 ([0035]), and capillary tube 38 ([0040], a capillary comprising inner capillary tubing, capillary tubes 70 and 38, and pre-column 56 also interpreted as a capillary, or alternately each as the fluid conduit), including a deformable sealing element which seals in an axial and radial manner while reducing dead space ([0005-0012]), connecting device 10 comprises a bore 14 which penetrates the adaptor housing completely, comprising inside diameters from a first opening 30 to a second opening 42 ([0029-0032], a capillary holder for receiving an end of the capillary, Figs. 1-4), sealing element 76 deforms and seals the capillary tube 38 both at the end face 52 and in relation to the bore such that no dead spaces are created ([0041]), sealing portions 44, 46, 48,  49, sealing elements surround the pre-column and seal by deforming ([0014, 0032-0042]), the tube 38 is sealed in an analogous manner ([0041], wherein the inner capillary tubing of the received end of the capillary is located within a compliant material sleeve; a deformable portion configured for deforming so that the compliant material of the sleeve in the capillary holder is deformed to create a seal between the inner capillary tubing and the connector), connecting portion 32 of bore 14 connects to connector housing 36 ([0040], Figs. 1-4, a receiving portion configured to receive a fitting (housing 36) at an end of a fluid conduit; (Figs. 1-4, wherein the capillary holder and the receiving portion are connected so that the connector is configured to fluidly connect the capillary and the fluid conduit).  
With respect to claim 2, the connector according to claim 1 is taught above. Buerger teaches bore 14, a capillary holder is a capillary recess for receiving an end of the capillary (Figs 1-4, bore 14 forms recesses for capillaries 39 and 70, and pre-column 56), and deforming sealing elements surrounding the pre-column and capillaries as discussed above. Buerger teaches through channel 65 for fluid to pass through (Fig. 2, capillary 70 and pre-column 56 are connected through channel 65 to capillary 38, capillary 38 interpreted as the fluid conduit in the receiving portion, a connecting passage connects the capillary recess and the receiving portion and is configured to fluidly connect the capillary and the fluid conduit.
With respect to claim 3, the connector according to claim 2 is taught above. Buerger teaches deforming to create a seal as discussed above, and further teaches the sealing element can be connected by crimping ([0019], the deformable portion comprises a crimpable portion configured for crimping).  
With respect to claim 6, the connector according to claim 2 is taught above. Buerger teaches pre-column 56 is larger than through channel 65 (Fig. 2, the connecting passage has a bore narrower than the inner capillary tubing).  
With respect to claim 7, the connector according to claim 1 is taught above. See claim interpretation above. Further, Buerger teaches the sealing element is insertable with the pre-column forming a unit, realized as a cartridge, which can be exchanged in an easy manner ([0014], the capillary holder is configured to receive the compliant material sleeve so that when the capillary holder receives the end of the capillary, the inner capillary tubing is also received by the compliant material sleeve), and that the capillary is sealed in an analogous manner to the precolumn as discussed above.  
With respect to claim 8, the connector according to claim 7 is taught above. Buerger teaches deforming to create a seal as discussed above, and further teaches the sealing element can be connected by crimping ([0019], the deformable portion comprises a crimpable portion configured for crimping).  
With respect to claim 9, the connector according to claim 7 is taught above. Buerger teaches the sealing element inserted in the bore of the adaptor ([0014], Figs. 1-4, the capillary holder comprises a sleeve section configured for receiving and locating the compliant material sleeve).
With respect to claim 30, the connector according to claim 3 is taught above. Buerger teaches pre-column 56 is larger than through channel 65 (Fig. 2, the connecting passage has a bore narrower than the inner capillary tubing).  
With respect to claim 31, the connector according to claim 8 is taught above. Buerger teaches the sealing element inserted in the bore of the adaptor ([0014], Figs. 1-4, the capillary holder comprises a sleeve section configured for receiving and locating the compliant material sleeve). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Buerger (US PG Pub 2015/0198567) in view of Leveille (US PG Pub 2018/0356376).
With respect to claims 4 and 5, the connector according to claims 2 and 3 is taught above. Buerger does not explicitly teach the connecting passage is configured to receive the inner capillary tubing. However, barring unexpected results, inserting the capillary in a connecting passage would be an obvious design choice to one of ordinary skill in the art, as illustrated at least by Leveille. Leveille teaches tubing assemblies for forming fluidic connections with various embodiments providing assemblies suitable for use with high fluidic pressure and formation of chromatographic column assemblies comprising capillary tubes and crimped connections (abstract, [0002, 0015]), in embodiments the assemblies include coupling bodies with a bore and fluid channel ([0039]), and include an outer tube with first and second inner tubes abutted therein, a support tube, e.g. a capillary tube within the first or second inner tube, extruded portions of the second inner tube deform forming a seal able to withstand high fluidic pressure while reducing handling problems and reducing or eliminating dead volumes ([0039-0041]), in embodiments the support tube is a capillary and can be a ceramic, glass or metal ([0034, 0059-0060]), and that it is to be understood that the inner diameters of the first and second inner tubes, and support tube can be the same or different, and that the support tube can extend into the lumen of the first inner tube or can be co-planer with the first inner tube ([0045-0046]), Figs. 1A-1F, particularly Fig. 1D illustrates a connecting passage configured to receive the inner capillary tubing, and Fig. 3A illustrates a connecting passage with a bore narrower than the inner capillary tubing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Leveille’s methods and tubing assemblies into Buerger’s taught adaptor, including extending the capillary into a connecting passage, as according to Leveille the inner diameters of the first and second inner tubes, and support tube can be the same or different, and that the support tube can extend into the lumen of the first inner tube, and Leville’s method and assemblies form seals able to withstand high fluidic pressure while reducing handling problems and reducing or eliminating dead volumes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hochgraeber (US PG Pub 2012/0061955)
Buerger (US PG Pub 2017/0356575)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/               Examiner, Art Unit 1777                                                                                                                                                                                         

	/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777